—Judgment unanimously affirmed. Memorandum: We reserved decision and remitted this matter to Onondaga County Court for a reconstruction hearing (People v Indivero, 202 AD2d 989) in accordance with our decision in People v Mitchell (189 AD2d 337). That hearing has been held. The contention of defendant that the court erred in finding that defendant was present at an in-chambers Sandoval conference is without merit; the record of the reconstruction hearing fully supports that finding.
Defendant’s conviction is supported by legally sufficient evidence, and the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We *1020further conclude that the jury’s rejection of defendant’s affirmative defense is not against the weight of the evidence (see, Penal Law § 40.15; People v Patterson, 39 NY2d 288, affd 432 US 197).
The contention of defendant that he was denied effective assistance of counsel is without merit (see, People v Rivera, 71 NY2d 705, 708-709; People v Baldi, 54 NY2d 137, 146-147).
Finally, we conclude that defendant’s remaining contention is without merit (see, People v Miller, 194 AD2d 230, 232, lv denied 83 NY2d 913). (Resubmission of Appeal from Judgment of Onondaga County Court, Mulroy, J.) Present—Green, J. P., Balio, Lawton, Doerr and Boehm, JJ.